Citation Nr: 9923022	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-45 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
spinal fusion of L4-S1, due to degenerative disc disease, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the thoracic spine, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.

6.  Entitlement to special monthly compensation based on loss 
of use of a lower extremity.

7.  Entitlement to specially adapted housing or to a special 
home adaptation grant.


REPRESENTATION

Veteran represented by:	Robert S. Paradise


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from February 1965 to 
September 1968.

In relevant part, review of the record shows that in January 
1991, the Board of Veterans' Appeals (Board) addressed the 
veteran's claims of entitlement to service connection for 
psoriasis, entitlement to increased evaluations for 
hemorrhoids and a lower back disability, and entitlement to 
individual unemployability, and remanded the claims for 
additional development.  In November 1992, the Board granted 
entitlement to service connection for psoriasis and once 
again remanded the other claims for additional development.  

Subsequent to the Board's remand, the veteran indicated that 
she wanted to pursue claims of service connection for 
psoriatic arthritis and arthritis of the cervical and 
thoracic spine.  On appellate review in October 1994, the 
Board granted the veteran's claims for entitlement to service 
connection for arthritis of the cervical and thoracic spine.  
The issues of entitlement to service connection for psoriatic 
arthritis and entitlement to an increased evaluation for 
residuals of a spinal fusion of L4-S1, due to degenerative 
disc disease, hemorrhoids and individual unemployability were 
again remanded for additional development.  

In an August 1995 rating action, arthritis of the cervical 
spine was evaluated as 30 percent disabling; arthritis of the 
thoracic spine was evaluated as 10 percent disabling; 
residuals of a spinal fusion of L4-S1, due to degenerative 
disc disease were evaluated as 60 percent disabling; 
hemorrhoids were evaluated as 10 percent disabling; and 
entitlement to a total disability rating based on individual 
unemployability was granted.  All were assigned effective 
from September 26, 1986.

In August 1995, the veteran submitted claims for entitlement 
to special monthly compensation based on loss of use of a 
lower extremity, the need for aid and attendance, and 
specially adapted housing or special home adaptation.  In 
September 1996, the RO confirmed and continued the 
evaluations assigned for the service-connected residuals of 
degenerative disc disease of L4-S1, arthritis of the cervical 
and thoracic spine, and hemorrhoids disability.  Entitlement 
to special monthly compensation based on loss of use of the 
lower extremity, the need for aid and attendance, and 
specially adapted housing or special home adaptation were 
denied as well.  The veteran thereafter disagreed.  In 
October 1996, the RO issued to the veteran a statement of the 
case addressing the issues of entitlement to increased 
evaluations for degenerative disc disease of L4-S1, arthritis 
of the cervical spine, and arthritis of the thoracic spine, 
as well as entitlement to special monthly compensation based 
on loss of use of a lower extremity, the need for aid and 
attendance, and specially adapted housing or special home 
adaptation.  A substantive appeal was received within the 
same month.  

Regarding the issue of entitlement to an increased evaluation 
in excess of 10 percent for hemorrhoids, the Board notes that 
this issue along with the issue of entitlement to an 
increased evaluation in excess of 60 percent for residuals of 
a spinal fusion of L4-S1, due to degenerative disc disease 
remains on appeal from the Board's January 1991, November 
1992, and October 1994 remands.  Since a schedular rating in 
excess of 10 percent and 60 percent, respectively, is 
possible for each of the foregoing disabilities, they remain 
on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

As previously noted, the issues in controversy associated 
with the claims for entitlement to service connection for 
psoriasis, arthritis of the cervical and thoracic spine, and 
individual unemployability have been resolved either at the 
RO level or by the Board's promulgation of a decision.  
Additionally, the record shows that in March 1999, service 
connection for psoriatic arthritis of the knees, hips, and 
wrists was granted and each disability was evaluated as 10 
percent disabling, effective from November 13, 1989.  Thus 
far, the veteran has not expressed disagreement with this 
determination.

In light of the foregoing explanation, the issues on appeal 
are as reflected on the title page.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Clinical findings associated with the veteran's low back 
disability include a spinal fusion of L4-S1 with degenerative 
disc disease and severe limitation of motion with pain on 
movement and radiation to the lower extremities.  Evidence of 
unfavorable ankylosis is not present.
 
3.  Clinical findings associated with the veteran's arthritis 
of the cervical spine disability include spinal fusion at C5-
6 and C6-7 with severe limitation of motion and pain.  
Evidence of unfavorable ankylosis is not present.

4.  Clinical findings associated with the veteran's arthritis 
of the thoracic spine disability include severe limitation of 
motion.  No evidence of ankylosis is present.

5.  The clinical data of record show that the veteran has 
three-centimeter internal and external hemorrhoids with 
evidence of bleeding and ulceration.

6.  The veteran can feed herself, but cannot clothe and bathe 
herself, protect herself, administer herself care, or travel 
beyond her home without aid.

7.  The veteran has difficulty with propulsion and balance 
but clinical data does not show that she has such loss of use 
of the lower extremities that such acts of balance and 
propulsion would be accomplished equally well by amputation 
stump with prosthesis.

8.  The veteran is not in receipt of service connection for 
1) loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, having 
only light perception, plus, the anatomical loss or loss of 
use of one lower extremity, or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion with out the aid of 
braces, crutches, canes , or a wheelchair, or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

9.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased evaluation 
in excess of 60 percent for residuals of a spinal fusion of 
L4-S1, due to degenerative disc disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
Diagnostic Code 5293 (1998).

2.  The criteria for entitlement to an increased evaluation 
in excess of 30 percent for arthritis of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, Diagnostic Code 5290 (1998).

3.  The criteria for entitlement to an increased evaluation 
in excess of 10 percent for arthritis of the thoracic spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, Diagnostic Code 5291 (1998).

4.  The criteria for entitlement to an increased evaluation 
to 20 percent for hemorrhoids are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1998).

5.  The criteria for entitlement to special monthly pension 
by reason of being in need of regular aid and attendance are 
met.  38 U.S.C.A. §§ 1502, 5107 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1998).

6.  The criteria for entitlement to special monthly 
compensation based on loss of use of a lower extremity are 
not met.  38 U.S.C.A. §§ 1114(k), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.63 (1998).

7.  Neither financial assistance in acquiring specially 
adapted housing nor financial assistance in acquiring special 
home adaptations are warranted because the veteran's claim 
lacks entitlement under the law.  38 U.S.C.A. § 2101 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.809, 3.809a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record indicates that the veteran has submitted 
well-grounded claims.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
claims folder, the Board is satisfied that all necessary 
evidence has been received for an equitable disposition of 
the veteran's appeal and adequately developed.  Id. 

When all of the evidence is assembled, the VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background

Review of the record shows while in service, the veteran 
sustained a back disorder after lifting a patient and 
incurred a second injury to the back while showering.  In 
March 1968, she underwent a hemilaminectomy of L4-L5 and L5-
S1 and excision of the discs, bilaterally.  In April 1968, a 
posterior lateral fusion from L4-S1 was accomplished with 
autogenous iliac bone, bilaterally.  An August 1968 hospital 
report from the Wilford Hall United States Air Force Hospital 
shows diagnoses of severe degenerative disc disease, L4-L5 
and L5-S1, characterized by low back pain with pain radiating 
into the legs and limitation of motion of the lumbosacral 
spine.  X-rays showed severe spurring consistent with 
degenerative arthritis and degeneration of the disc at L4-L5 
and L5-S1.  Diagnoses of postoperative decompressive 
hemilaminectomy, bilaterally, L4-L5 and L5-S1, with posterior 
lateral fusion, from L4-S1, bilaterally, with autogenous 
iliac bone graft and a secondary wound infection were also 
made.

Thereafter, numerous VA and non-VA medical reports dated from 
April 1969 to March 1991 show that the veteran received 
continuous treatment for back pain with radiation into the 
legs.  The reports generally show on VA examinations in April 
1969 and May 1972, the diagnosis remained, postoperative, 
severe degenerative disc disease, L-4/L-5 and L-5/S-1, 
postoperative hemilaminectomy bilaterally with removal of 
discs of L-4/L-5 and L-5/S-1 with lateral fusion, residuals 
of limitation of motion, pain with radiation to the legs, and 
decreased sensation; and spinal fusion L4-S1.  

A September 1977 Traffic Accident Report and VA treatment 
reports dated from October to November 1977 show that in 
September 1977 the veteran was involved in a motor vehicle 
accident, which aggravated her preexisting back disorder.  
The record also shows continued VA outpatient treatment from 
January to September 1978.  On VA examination in September 
1978, the diagnosis was lumbar spine, disc disease, post 
surgical changes and post myelography changes by radiographic 
examination.  Diagnoses of chronic low back pain and sciatica 
with right leg involving L4-5 with severe functional 
impairment, clinically, were also made.  

Medical statements dated in October 1978 from HIA, M.D.; 
November 1979 from Western Orthopedic Association and Cherry 
Creek Psychiatrics Associates; May 1980 from SRO, M.D.; April 
1981 from WGW, M.D.; June 1981 and August 1981 from the 
Aurora Orthopedic Surgery; July 1981 from the Denver 
Arthritis Clinic along with a July 1981 Social Security 
Administration (SSA) award letter and VA examination and 
treatment reports dated from August 1982 to July 1988 also 
show that the veteran continued to receive treatment and that 
her disability continued to increase in severity.

In an attempt to minimize her constant pain, the veteran 
underwent a lumbar laminectomy and diskectomy of L2-3 and L3-
4 in July 1988.  Nevertheless, in August 1988, the veteran 
was hospitalized for continued back pain resulting from 
degenerative lumbar spondylosis and herniated disc.  At that 
time, the relevant discharge diagnoses were chronic low back 
pain with spinal stenosis, status post diskectomy and 
laminectomy, and psoriatic arthritis.  

Thereafter, the record shows continued treatment associated 
with the lower back disability.  In April 1991 a myelogram 
was accomplished.  An April 1991 treatment report shows a 
diagnoses of cervical pain and lower back pain secondary to 
severe spine spondylosis.  The record also shows that after 
examination in March 1991, the diagnoses were partial 
functional recovery from cauda equina syndrome secondary to 
L3-4 massive disc protrusion; status post arthrodesis L4-S1 
with solid fusion for disc degenerative disease; transfer 
lesion at L3-4 secondary to the fusion from L4-S1; residual 
instability at L3-4; and diffuse cervical and lumbar 
degenerative disc disease.  June 1990 and February 1992 
hearing transcripts in which the veteran testifies that 
entitlement to increased evaluations for her service 
connected lumbar spine and hemorrhoid disabilities are 
warranted, are also of record.  In October 1992, the veteran 
underwent a C5-6 and C6-7 anterior cervical diskectomy and 
fusion with bilateral foraminotomies.  The diagnosis was 
cervical spondylosis.

In a December 1992 statement, MCW, M.D., stated that the 
veteran's extensive spine disease dated to the 1960's and had 
continued to progress since that time, which is the natural 
course of arthritic disease.  He added it was evident that 
the veteran continued to be disabled secondary to limitation 
of skeletal problems.  

In January 1993, the veteran was rehospitalized.  On 
admission, the veteran complained of bilateral leg 
"heaviness" after walking approximately fifty feet, left 
leg worse than the right leg.  She described her back pain as 
a constant, dull ache which radiated from her bilateral 
buttocks to the right knee and down the lateral aspect of her 
left leg, left ankle, and sole of her foot.  She also 
described a constant decreased sensation over the lateral 
aspect of the thigh and calf extending over the dorsum of the 
foot, bilaterally.  While hospitalized, a total spine 
computed tomography (CT) myelogram, which demonstrated 
clumping of nerve roots consistent with chronic arachnoiditis 
of the lumbar spine, was accomplished.  The relevant 
discharge diagnoses were arachnoiditis; degenerative disc 
disease of the total spine; degenerative joint disease of the 
spine; psoriasis; psoriatic arthritis; and hemorrhoids.

In a February 1993 memorandum, after reviewing the veteran's 
medical records, JPD, M.D., stated that the veteran was 
severely disabled by her extensive spine pathology which 
includes severe arthritis and complications from spinal 
surgery.  The veteran was unable to sit for longer than 
forty-five minutes without lying down, she could only walk a 
few feet without the aid of a cane or other support; and she 
experienced constant chronic pain.

In February 1993, SLS, M.D., in relevant part, stated that he 
had treated the veteran since 1988 and that the veteran was 
severely disabled with multiple medical management problems, 
which included a diagnosis of chronic arachnoiditis.  A 1993 
CT-myelogram confirmed the diagnosis of chronic 
arachnoiditis, most likely arising as a result of post-
operative infection in 1968.  

A textbook article titled "Primer on the Rheumatic 
Diseases" and a June 1994 medical opinion from DDA, M.D., 
are also of record.   

VA examination reports dated in March 1995, in relevant part, 
show that on orthopedic examination, the veteran walked 
stiffly and with difficulty although she used a cane.  Range 
of motion of the lumbar spine revealed severe limitation of 
motion.  Extension was to zero with flexion to ten degrees 
and lateral bends to zero degrees.  Range of motion of the 
neck showed rotation to 10 degrees on the left and 15 degrees 
on the right with flexion to 15 degrees, extension to zero 
degrees, and no lateral bends.  While seated, straight leg 
raising was to 90 degrees and in supine position, it was to 
20 degrees with complaints of severe pain.  Marked weakness 
was noted on ankle dorsiflexion and eversion.  Evidence of 
foot drop was not demonstrated.  Neurology examination 
revealed findings consistent with chronic arachnoiditis 
manifested by chronic moderate-to-severe back pain; decreased 
range of motion of the neck and back; motor weakness of the 
right hand and legs; paresthesia of the left neck to the 
upper extremity and legs to the feet; and hyporeflexia of the 
lower extremities.  X-ray studies were interpreted as showing 
diffuse degenerative arthritis of the discs throughout the 
lumbar spine with evidence of a solid fusion from L-4 to the 
sacrum and marked degenerative disc disease throughout the 
thoracic spine and evidence of solid fusion between C5-C7.

Orthopedic examination impressions were status post 
laminectomy and fusion of the lumbar spine; status post 
fusion of the cervical spine; and diffuse degenerative disc 
disease, unrelated to any specific injury but due to primary 
degenerative disc disease; and possibility of functional 
overlay.  The examiner stated the veteran was totally and 
completely disabled and dysfunctional because of the neck and 
back pain.  Although some psychological overlay may have been 
present, in his opinion, the fact remained that the veteran, 
as a result of lumbar spine surgery performed while in 
service, had had a progressive disability. 

For the veteran's hemorrhoids disability, rectal examination 
revealed no erythema or bleeding, but was positive for small 
hemorrhoids at 6 o'clock.  Specific evaluation showed minimal 
amount of blood on tissue once every few month, the veteran 
complained of constant soiling, rare incontinence, and 
occasional tenesmus.  She denied dehydration, malnutrition, 
or anemia.  The diagnosis was anal hemorrhoids.

An April 1995 arthritis survey, in part, shows severe 
degenerative disc disease of the cervical and thoracolumbar 
spine, fusion at C5-6 level and L4-5 level with probable 
partial fusion at the C6-7 and L5-S1 levels; vacuum disc 
phenomenon at multiple levels; disc space narrowing at 
multiple levels; and extensive spondylosis of the 
thoracolumbar spine and cervical spine as well as a 3-
millimeter spondylolisthesis of C2 on C3.  

In October 1995, JPD., Ph.D., M.D., stated that the veteran 
required assistance and/or a designated shopper and in fact, 
had an attendant at that point, who assisted her with many 
tasks and activities of daily living.  She explained that the 
veteran had a severe debilitation neurological condition that 
inhibited her mobility and ability to care for herself in the 
usual activities of daily living.  

In October 1995, AP, the veteran's attendant, maintained that 
the veteran had had a bilateral foot drop for no less than 15 
years and that with muscle loss the veteran also had muscle 
weakness.  AP then recalled that the veteran had undergone 
three fusions and six to seven laminectomies.  She argued 
that a total grant of all benefits sought had not been 
accomplished.

On aid and attendance examination in November 1995, the 
examiner acknowledged that the veteran required an attendant 
in reporting for examination and that her mode of 
transportation was by automobile.  It was also noted that the 
veteran received outpatient treatment, was not hospitalized, 
blind, or permanently bedridden.  The examiner noted that the 
veteran complained of a disc disorder and ambulated with the 
use of a wheelchair.  She could feed herself, clothe herself, 
and shower with chair assistance but pain of the upper back 
was noted.  Although examination of the lower extremities 
showed loss of right trapezius muscle, the veteran could 
stand with some weight bearing.  She was unpredictable with 
changes in pain status.  The examiner also noted that the 
veteran walked with a cane or walker out of the house and at 
times, used a wheelchair.  No evidence of amputation was 
present.  Range of motion of the cervical, thoracic, and 
lumbar spine were moderately to severely limited and it was 
noted that the thoracic spine disorder may occasionally 
interfere with the veteran's breathing as pain was 
intermittent with spasm.  Evidence of dizziness or memory 
loss was not present.  The examiner added that the veteran 
ambulated only with support and could not travel beyond her 
premises without aid.  During a typical day, she watched 
television, assembled puzzles, and read.  The diagnoses were 
arachnoiditis and status post disc disease.

On VA examination of the spine in November 1995, the veteran 
attended with the use of a wheelchair but used a cane for 
ambulating.  She required assistance with dressing, 
undressing, and transfers.  Physical examination disclosed 
tenderness of the cervical spine with flexion and extension 
each to 15 degrees, respectively, lateral rotation of the 
right to 20 degrees and of the left to 15 degrees.  Lateral 
bending to 15 degrees of the right and 5 degrees of the left 
with complaints of pain.  For the lumbar spine, forward 
flexion was 35 degrees with the fingertips to the mid thighs.  
There was no backward extension and lateral bending was to 20 
degrees on the left and 15 on the right.  Rotation was 30 
degrees, bilaterally.  The veteran stated that she walked 
with a "duck walk" and held her right leg in an externally 
rotated position.  Concentration was required to move the 
right foot.  On the right, findings revealed 4+ to 5 
inversion and plantar flexion of the right.  Some twitching 
motion involving the great toe and inversion on dorsiflexion 
was noted.  Sensation was intact along the peroneal nerve 
distribution.  When walking, the toe did not slap downward 
and seemed to be maintained in a neutral position.  With 
external rotation, she did not actively dorsiflex the foot.  
On the left, strength was 4+ to 5 throughout.  Reflexes were 
2+ bilaterally symmetrical, potentiated to 3+ for ankle jerks 
and knee jerks.  There was no calf atrophy, as the legs were 
symmetrical, approximately 38 centimeters at the largest 
girth.  The examiner then stated that objective documentation 
regarding the dropped foot could be obtained with an 
Electromyograph (EMG).  The examiner thereafter reviewed the 
veteran's x-ray reports.  

Lumbar spine x-rays revealed lumbar spondylosis with 
osteoporosis and multiple narrowing of the lumbar disc from 
T12 to L1 and L5 to S1 with surgical interbody fusion of L4-
5, laminectomy of L2-3, and lateral bony fusion of L4-5 and 
possibly L5-S1.  Cervical spine x-rays revealed interbody 
cervical fusion of C5-6, C6-7, and possibly a few segments at 
C6-7.  The cervical canal was considered unremarkable.  The 
examiner thereafter reiterated findings detailed in the 
above-discussed arthritis survey.  It was then noted that a 
cervical spine series revealed osteoporosis and degenerative 
arthrosis of the vertebral bodies with degeneration at 
multiple levels of T8-9 and T12-L1.  

The examiner also recalled that a September 1995 MRI revealed 
status post cervical fusion at C5-6, C6-7 with severe 
bilateral neural foraminal stenosis at levels secondary to 
degenerative arthrosis, most marked at C6-7 on the left with 
a prominent uncovertebral osteophyte impinging on the neural 
foramen and displacement of the thecal sac and multiple disc 
bulging of the thoracic spine with no evidence of spinal 
stenosis or cord compression at those levels.  It was also 
noted that an October 1995 preliminary EMG nerve conduction 
study involving the upper extremities revealed evidence of 
giant waves of the left of the triceps, biceps, 
brachioradialis, without evidence of positive sharp waves or 
fibrillation.  The right upper extremity revealed 2+ sharp 
waves and fibrillation of the deltoid and brachioradialis 
with evidence of large giant waves in the extensor digitorum, 
consistent with chronic C5-6 radiculopathy of the left upper 
extremity and chronic/active radiculopathy of C5-6 of the 
right side.  The examiner also stated that on examination of 
the upper extremities, the veteran had a dropped right 
shoulder with trapezial weakness.

An EMG conducted in November 1995 revealed abnormal findings.  
The findings were consistent with chronic neuropathic changes 
of the L4-S1 myotomes, correlating with multilevel 
radiculopathy of the right side, which was more affected than 
the left.  Evidence of active neuropathic changes was not 
present.  Clinical correlation with arachnoiditis versus 
other etiology was recommended.  A copy of the above-
discussed September 1995 MRI and October 1995 preliminary 
EMG/NCS are also of record.  

The record also contains an August 1995 x-ray report of the 
spine and a December 1995 CT scan and myelogram report.  The 
December 1995 CT scan and post-myelogram report reveals, with 
regard to the cervical spine, that the veteran is status post 
anterior cervical diskectomy and fusion from C5 to C7; small 
posterior disc bulge seen at C3-4 but no significant 
encroachment on the spinal canal or foramina was seen; 
bilateral C7 and left-sided C6 neural foraminal narrowing 
secondary to bony encroachment.  Regarding the thoracic 
spine, there was posterior central disc bulge at T1-T2, and 
right paracentral disc bulges at T4-T5 and T6-T7, without 
cord compression or stenosis.  Regarding the lumbar spine, 
there was diffuse degenerative disc disease throughout the 
lumbar spine and lower thoracic spine without evidence of 
significant spinal canal or foraminal stenosis of the lumbar 
spine.  Prior laminectomies at L2-L3 and prior post-lateral 
fusions at L4-L5 and L5-S1 were also observed.

In December 1996, AP wrote that the veteran's primary 
diseases were arachnoiditis; arthritis (spine, knees, hips, 
hands), degenerative disc disease and degenerative joint 
disease which have resulted in chronic pain syndrome, loss of 
use or inability to sustain use of all extremities, and 
muscle atrophy (right trapezius and neck).  AP also stated 
that the veteran required assistance with cooking and 
cleaning, completing personal hygiene routines, laundry, 
driving, attending appointments, home maintenance, and 
gardening.  The veteran was mobile via a wheelchair (although 
she was ordered not to push her own chair, attempt to lift or 
reach, or lift the wheelchair).  AP added that the veteran 
had received this type of care since 1979 and that she had 
been the veteran's attendant since May 1989.

For the hemorrhoids disability, a June 1996 endoscopy report 
reveals that at that time, rectal examination was normal.  
Internal hemorrhoids were found.  They were three centimeters 
in size.  Photo-documentation was obtained.  The impression 
was three centimeter internal hemorrhoids.  In a January 1997 
addendum, the examiner recalled that the endoscopy was 
performed to rule out causes for recent pain and rectal 
bleeding.  The examiner then noted that the internal 
hemorrhoid was photo documented and it was ulcerated and 
bleeding.  An impression of external hemorrhoids was added.

On aid and attendance examination in January 1997, AP 
accompanied the veteran.  The examiner noted that the veteran 
was not hospitalized, as she lived at home, and was not 
blind, although she wore reading glasses.  The examiner added 
that the veteran complained of pain of the spine and lower 
extremities, right side greater than left side, and for 
ambulating, she needed mechanical assistance or used a cane 
for short distances.  Examination of the upper extremities 
showed decreased strength of the right upper extremity.  
Although the veteran could feed herself, she could not bathe 
or clothe herself due to decreased functioning of right 
extremity.  Evidence of amputation was not present.  
Examination of the lower extremities disclosed painful 
movement and decreased coordination on walking with the 
assistance of a cane or walker.  Deficits of balance and 
propulsion were noted.  When describing the veteran's 
capacity to protect herself from the hazards and dangers of 
daily environment, the examiner wrote that the veteran had 
poor balance and propulsion and could not protect herself.  
The examiner stated that she would not be able to administer 
self care or travel beyond home without an assistant.  With 
regard to ambulating, the examiner noted that the veteran 
could not walk without the assistance of a cane, walker, or 
crutches, although she left home for doctors' appointments 
and approximately two times a month for dinner outings.  It 
was also noted that the veteran's daily activities consisted 
of several hours of lying down and sitting in a chair 
watching television or reading.  She also could manage 
benefit payments.  The diagnoses were status post C5-6 
fusion, C6-7 partially fused; cervical spine 
anteriololesthesis; decreased right upper extremity 
functioning; and poor ambulating.  

At VA examination of the spine in January 1997, the examiner 
noted although the veteran arrived in a wheelchair, she 
undressed and stood up with the aid of her assistant.  She 
stood with great difficulty.  All of the veteran's movements 
were shaky with deliberation and obvious weakness.  The 
examiner believed "some exaggeration of her weakness and her 
difficulties" was demonstrated as well.  On examination of 
the cervical spine, an anterior heel sternocleidomastoid scar 
was noted.  Range of motion of the cervical spine was limited 
to 30 degrees in all planes by stiffness and pain.  Right 
trapezius weakness and dropping of the right shoulder were 
also noted.  Active range of motion was limited to 90 degrees 
of abduction with flexion to 90 degrees and internal and 
external rotation to 30 degrees by "weakness".  Passive 
range of motion was complete with pain at extreme levels.  
Range of motions of the right elbow, wrist, and hand were 
complete.  On strength testing shakes and tremors were 
present but were "sufficiently exaggerated."  The examiner 
could not quantify the amount of exaggeration.  Finding of 
the hand and wrist showed generalized weakness with sensation 
diminished in a glove like fashion.  Grip was grossly 
decreased, sclerosis, and slight swelling of the dorsal 
distal interphalangeal joints of all the fingers were noted.

Examination of the dorsal and lumbar spine revealed a midline 
incision measuring 4-inches with two parallel lateral 
incisions.  Diffuse tenderness was detected but evidence of 
spasm was not.  Flexion was to 30 degrees with extension to 
zero degrees.  Pain restricted motion.  Straight leg raising 
was positive to 30 degrees, bilaterally.  Positive flip sign 
and positive straight leg raising on sitting were noted.  
Sensation was diminished although without involvement of the 
bilateral outer aspects of the thighs, calves, and feet.  The 
examiner then noted in attempting to test the strength of the 
right lower extremity, there was diffuse weakness and 
shaking.  The examiner then stated that in 1995 Dr. K. 
carefully documented complete examination of the right lower 
extremity and it was evident from that report that the 
veteran did not have a foot drop.  It was then noted that 
range of motion of the knees was 5 over 100 degrees, 
bilaterally.  No evidence of effusion or ligament instability 
was present.  Transmedial joint line tenderness and joint 
crepitus was present.

The examiner then reviewed x-ray reports obtained in 1995.  
The diagnoses were status post cervical disc interbody 
fusion; status post multiple lumbar spine surgery, by fusion; 
and severe multiple level lumbar and thoracic disc 
degeneration, spondylolysis.  The examiner stated that the 
veteran was totally disabled and although she demonstrated 
what appeared to be some exaggerated responses, she had major 
league impairments of the neck, thoracolumbar spine, hips, 
and knees.  The veteran demonstrated previously neuropathic 
and myelopathic findings according to previous examiners.  

On peripheral examination in January 1997, objective findings 
of the cervical spine showed flexion to 24 degrees, extension 
to 17 degrees, right lateral bending to 19 degrees, and left 
lateral bending to 11 degrees, all with pain.  Atrophy of the 
right trapezius was noted as well.  With regard to the 
veteran's hands, grip of 4-/5 on the right and 5/5 on the 
left.  The veteran had poor arm raising of the right.  
Strength of the right upper extremity was 4/5 with all 
muscles tested, minimal giveaway weakness was noted, and of 
the left upper extremity 5/5 of all muscles.  The right lower 
extremity showed 4+/5 of all muscles with mild giveaway 
weakness and the left lower extremity had 5/5 strength of all 
muscles.  The veteran was able to stand and walk with the aid 
of a cane.  She is also able to turn unassisted.  The 
diagnosis was arachnoiditis and cervical spine surgery.  The 
veteran has limited motion of cervical spine.  

In August 1998, JRD, M.D., submitted a statement supporting 
the veteran's claim for aid and attendance, housing 
adaptation, home water therapy, handicap van for her electric 
wheelchair, and any devices to assist the veteran in her 
daily activities.  JRD stated that the veteran's disabilities 
resulted in severe arachnoiditis affecting virtually all of 
her spine.  JRD also noted that a December 1997 MRI showed 
severe deformities of all vertebral bodies, bulging discs on 
all spinal levels, including the total thoracic spine.  There 
was severe effacement of all levels with foraminal stenosis, 
compressions, and nerve and cord displacements.  The MRI 
demonstrated the extensive nature of the disease process-all 
of the vertebral column was involved, including the thoracic 
vertebrae, a very rare finding.  Clinically, the veteran was 
in constant pain, managed with MS Contin, (continuous release 
morphine).  She was substantially confined to bed and 
required aid and attendance for all activities of daily 
living due to her pain, atrophied muscles and loss of 
strength in all limbs.  The physician added that on some 
days, she could not hold up her head.  Due to the disease of 
the thoracic discs she was subject to thoracic muscle spasms 
that knock the breath out of her.  She also had been apneic 
for over ten seconds and was in extreme pain.  The physician 
concluded that it was essential that the veteran receive full 
time aid and attendance.  She could not manage the usual 
activities of a confined daily life without assistance.  The 
veteran's disabled state and confinement to bed was a direct 
result of her disc diseases and was due to the inherent 
character of the disease processes and that therefore, the 
veteran should be entitled to aid and attendance benefits.  

In August 1998, PAG, M.D., also supported the veteran's 
appeal to not only receive aid and attendance but also to 
receive eligibility to housing adaptation, home water 
therapy, handicap van and electric wheelchair.  PAG stated 
that the veteran was required to use an electric wheelchair 
at all times in order to continue her daily activities.  She 
was completely bed and/or wheelchair bound due to the 
character and sequelae of the arachnoiditis.  She attended 
all of her appointments with an assistant.  The physician 
added that the veteran was one of the more severely 
incapacitated individuals who certainly needed the benefits 
that should be afforded to her.  

Also of record is a statement from FJL, M.D., F.A.C.S., a 
Clinical Assistant Professor of Orthopaedic Surgery of the 
University of Southern California School of Medicine, dated 
in November 1998 statement.  In the statement, the physician 
detailed the veteran's medical records and found that her 
degenerative arthritis involving her peripheral joints as 
well as her degenerative disc disease and degenerative 
arthritis of the spine were most probably psoriatic arthritic 
in nature.  In March 1999, JR, M.D., rendered an independent 
medical opinion maintaining that the veteran's psoriatic 
arthritis was service-related.  Photographs of the veteran 
sitting in a wheelchair, ramps positioned in her home, and 
pictures of inaccessible places and items in her home; a 
computer-print out detailing information about arachnoiditis; 
and copies of treatment reports previously discussed are also 
of record.  


Schedular Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is initially noted that the basis of disability 
evaluations is in the ability of the body to function as a 
whole, and an evaluation is based upon lack of usefulness.  
38 C.F.R. § 4.10 (1998).  As the veteran's disability 
involves residuals of an injury in the lumbar spine, the 
elements to be considered primarily include the reduction in 
the joint's normal excursion of movement on different planes 
in conjunction with factors such as less or more movement 
than normal, weakened movement, incoordination, and swelling 
or instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(1998).

Spinal fusion of L4-S1 due to degenerative disc disease

The veteran's lower back disability is rated as 60 percent 
disabling under Diagnostic Code 5293.  Diagnostic Code 5293 
provides that a 60 percent evaluation is warranted for 
pronounced interveterbral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The veteran's disability has 
already been assigned a 60 percent rating, the maximum rating 
percentage allowable under that rating provision.  Thus, 
under Diagnostic Code 5293, entitlement to an increased 
schedular evaluation cannot be established.

Nevertheless, the Court has also held that the Board is 
required to consider a claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  As such, the 
Board was obligated in this case to consider other applicable 
provisions of 38 C.F.R. Part 4.

The Board recognizes that the veteran's service-connected 
back disability may also be evaluated under Diagnostic Code 
5295 for lumbosacral strain, Diagnostic Code 5289 for 
ankylosis of the lumbar spine, and Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  But, the 
aforementioned codes do not provide for a disability rating 
in excess of 60 percent; accordingly, an increased rating in 
this regard is not warranted..  See generally 38 C.F.R. § 
4.71a, Diagnostic Codes 5289, 5292, and 5295 (1998).

The Rating Schedule also provides that the veteran's low back 
disability may be  evaluated under Diagnostic Code 5285 for 
residuals of a fracture of a vertebra.  That rating provision 
provides that a 100 percent evaluation is warranted for a 
vertebra fracture with cord involvement and the veteran is 
bedridden or requires long leg braces and with lesser 
involvement rate for limited motion and nerve paralysis 
special monthly compensation should be considered.  A 
vertebra fracture without cord involvement but with abnormal 
mobility which requires a neck brace (jury mast) warrants a 
60 percent evaluation.  Other cases are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  The provision also mandates that ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998).

It is also noted that Diagnostic Code 5286 provides that a 
60 percent evaluation is warranted for complete bony fixation 
(ankylosis) of the spine at a favorable angle, and a 
100 percent evaluation is warranted for complete bony 
fixation (ankylosis) of the spine in an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (1998).

The Rating Schedule also provides that complete paralysis of 
the sciatic nerve where the foot dangles and drops, without 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost warrants a 80 percent 
evaluation and incomplete paralysis of the sciatic nerve with 
severe, with marked muscular atrophy warrants a 60 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As previously noted where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is also noted that the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.

Upon a review of schedular criteria and clinical findings 
associated with the veteran's low back disability, the Board 
concludes that the current disability rating is appropriate.  
The 60 percent evaluation assigned for the veteran's back 
disability is the maximum schedular rating for intervertebral 
disc syndrome, and, as demonstrated by the evidence of record 
and findings recorded in 1997, the veteran's level of 
impairment does not meet or more closely approximate the 
requisite criteria for an evaluation in excess of 60 percent 
rating under any of the other potentially relevant Diagnostic 
Codes.  In this regard, the Board initially acknowledges that 
x-ray findings substantiate finding of fusions at L4-5 and 
L5-S1; however, the record does not show any evidence of a 
fracture of the vertebra to include spinal cord involvement 
or complete bony fixation (ankylosis) of the spine in an 
unfavorable angle with marked deformity or involvement of 
other major joints.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286.  The clinical data shows that the fusion of the 
veteran's L4-5 and L5-S1 is favorable.  Additionally, 
although the veteran experiences pain with radiation and 
decreased sensation of the lower extremities, recent clinical 
findings also fail to show evidence of complete sciatic nerve 
paralysis which under Diagnostic Code 8520 would provide an 
80 percent rating.  38 C.F.R. § 4.7.

The veteran's complaints of pain, severe limitation of 
motion, and weakness are also acknowledged.  As noted above, 
functional loss due to pain, supported by adequate pathology 
is recognized as resulting in disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.59.  
In this regard, however, the Board notes that Diagnostic Code 
5293 encompasses symptoms of sciatic neuropathy with 
characteristic pain, muscle spasms, absent ankle jerk and 
other neurological findings associated with the diseased 
disc.  Section 4.40 does not provide a separate rating for 
pain; it provides for an additional rating in conjunction 
with applicable rating criteria and requires that the impact 
of pain be considered in making a rating determination.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); O.G.C. Prec. 
9-98 (August 14, 1998).  Because the veteran's symptoms are 
encompassed within the aforementioned rating criteria and 
because the maximum rating percentage allowable has already 
been assigned, entitlement to an increased evaluation in 
excess of 60 percent is not warranted.  The evidence is not 
in equipoise and the preponderance of the evidence is against 
a higher schedular evaluation for residuals of a spinal 
fusion of L4-S1, due to degenerative disc disease.

Arthritis of the cervical spine

The veteran's arthritis of the cervical spine disability has 
been evaluated as 30 percent disabling pursuant to Diagnostic 
Code 5290.  Diagnostic Code 5290 provides that a 30 percent 
rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 30 percent rating 
is the maximum rating percentage allowable under that 
schedular ratings provision.  Thus, entitlement to an 
increased schedular evaluation in this regard is not 
warranted.  

The Rating Schedule also provides that a 40 percent rating is 
warranted for unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5287.  However, after 
reviewing the pertinent clinical data, the Board finds that 
entitlement to an increased rating in this respect is not 
warranted as the record is devoid of any findings 
demonstrating unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.7.  Although in October 1992, the veteran 
underwent a C5-6 and C6-7 anterior cervical diskectomy and 
fusion with bilateral foraminotomies, a September 1995 MRI 
detected status post cervical fusion at C5-6 and C6-7, with 
severe bilateral neural foraminal stenoses at those levels 
secondary to uncovertebral apophyseal degenerative arthrosis.  
Evidence of unfavorable ankylosis was not revealed.  As such, 
the veteran's disability picture does not more nearly 
approximate the criteria required for a rating in excess of 
30 percent.  With respect to the veteran's arthritis of the 
cervical spine, it is also noted that for the same reasoning 
discussed above with regard to the lumbar spine, entitlement 
to an increased rating under DeLuca also is not warranted.  
Spurgeon, supra; O.G.C. Prec. 9-98.  The evidence is not in 
equipoise and as such, the preponderance of the evidence is 
against the claim for entitlement to an increased evaluation 
for arthritis of the cervical spine. 

Arthritis of the thoracic spine

The veteran's arthritis of the thoracic spine has been rated 
as 10 percent disabling pursuant to Diagnostic Code 5291.  
Diagnostic Code 5261 provides that a 10 percent rating is 
warranted for severe limitation of motion of the dorsal 
spine.  Under that schedular provision, 10 percent is the 
highest rating provided.  Additionally, with respect to the 
veteran's arthritis of the thoracic spine, because the 
maximum rating allowable has been assigned, an increased 
rating under DeLuca also is not warranted.  Spurgeon, supra; 
O.G.C. Prec. 9-98.

Nevertheless, because the Rating Schedule also provides that 
the veteran's thoracic spine disability may be evaluated 
under Diagnostic Code 5288, which allows a 20 percent 
evaluation for favorable ankylosis of the dorsal spine and a 
30 percent evaluation for unfavorable ankylosis of the dorsal 
spine, the Board must consider this schedular provision.  38 
C.F.R. § 4.71a, Diagnostic Code 5287.  

After reviewing the pertinent clinical data of record, the 
Board finds that entitlement to an increased rating in this 
respect is not warranted.  The record is devoid of any 
findings demonstrating either unfavorable or favorable 
ankylosis of the thoracic spine.  38 C.F.R. § 4.7.  The 
December 1995 CT scan revealed a posterior central disc bulge 
at T1-T2, and right paracentral disc bulges at T4-T5 and T6-
T7 without cord compression or stenosis, and December 1997 
MRI findings disclose severe deformities of all vertebral 
bodies, bulging discs on all spinal levels, and extensive 
nature of the disease process of all of the vertebral column.  
Laboratory finding, however, did not reveal evidence of 
unfavorable or favorable ankylosis.  Thus, the Board finds 
that the veteran's disability picture does not more nearly 
approximate the requisite criteria required for a rating in 
excess of 10 percent.  The preponderance of the evidence is 
against the veteran's claim.  

Hemorrhoids

The pertinent schedular provisions provide that mild or 
moderate external or internal hemorrhoids warrant a zero 
percent evaluation and a 10 percent evaluation is warranted 
for hemorrhoids manifested by large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
for hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

Upon review of the above-noted schedular criteria and 
symptomatology associated with the veteran's disability, the 
Board concludes that an evaluation of 20 percent is 
warranted.  Although the June 1996 endoscopy report initially 
revealed normal findings on rectal examination, the record 
shows that after reviewing photo documentation, in a January 
1997 addendum, the examiner noted that the veteran's internal 
hemorrhoid were ulcerated and bleeding.  The examiner 
thereafter amended the impressions to internal hemorrhoids, 
measuring 3-centimeters in size, and external hemorrhoids.  
In consideration of the foregoing clinical findings and the 
veteran's complaints expressed on appeal, the Board finds 
that the evidence supports the veteran's claim of entitlement 
to an increased evaluation to 20 percent for hemorrhoids.  
The veteran's appeal is granted.  


Special Monthly Compensation

Special monthly compensation is awarded to a veteran based on 
a wartime disability.  The rate of special monthly 
compensation awarded depends upon the severity of the 
disability.  38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350.  The 
law and regulation provide that if as a result of service-
connected disability, the veteran is so helpless as to be in 
need of regular aid and attendance, is bedridden, or has 
suffered the anatomical loss or loss of use of both feet, 
entitlement to special monthly compensation is warranted.  
38 U.S.C.A. § 1114; Tucker v. West, 11 Vet. App. 369 (1998); 
38 C.F.R. § 3.350.  The veteran maintains that entitlement to 
special monthly compensation is warranted because she 
requires aid and attendance for daily living and she has lost 
the use of her lower extremities as a result of her service-
connected disc disease of the spine.  Based on the foregoing 
reasoning, she also seeks entitlement o specially adapted 
housing.

Aid and attendance 

The veteran asserts that because of her service-connected 
disabilities she is unable to provide for her own self care, 
perform her own shopping, or leave her home without the aid 
of an assistant. 

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  A veteran will be considered 
in need of regular aid and attendance if he or she (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).  38 C.F.R. § 3.351(b), (c).

38 C.F.R. § 3.352(a) provides that the following criteria 
will be accorded consideration in determining the need for 
regular aid and attendance:  the inability of claimant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); the inability of claimant 
to feed herself through loss of coordination of upper 
extremities or through extreme weakness; and the inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  In addition, being "bedridden" will 
be a proper basis for the determination.  "Bedridden" 
requires that the claimant remain in bed, although the fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure is 
not considered as being bedridden.  Id.

It is not required that all of the disabling conditions 
enumerated in the foregoing paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

Upon review of the pertinent evidence of record, the Board 
concludes that the evidence supports the granting of 
entitlement to aid and attendance benefits.  Although the 
evidence does not show that the veteran is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or that she is a patient in a nursing home 
because of mental or physical incapacity, it establishes that 
the veteran has a factual need for aid and attendance under 
the criteria set forth in Section 3.352(a).  
38 C.F.R. § 3.351(b), (c).  

On aid and attendance examination in January 1997, the 
examiner stated that the veteran could not bathe or clothe 
herself due to decreased functioning of the right extremity, 
although she could feed herself.  In addition, the examiner 
wrote that the veteran had poor balance and propulsion as a 
result of her service-connected disabilities and could not 
protect herself from the hazards and dangers of daily 
environment.  The veteran could not administer her own self 
care or travel beyond her home without an assistant.  In 
addition to the foregoing, in a December 1996 statement, AP, 
the veteran's attendant, stated that the veteran's service-
connected disabilities necessitated that the veteran receive 
assistance with laundry, cooking, cleaning, performing 
personal hygiene routines, driving, attending appointments, 
home maintenance, and gardening.  The veteran also required 
assistance with mobility.  Further, in October 1995 and 
August 1998 statements, Drs. JRD and PAG supported the 
veteran's claim of entitlement to aid and attendance.  JRD 
stated that the veteran was substantially confined to her bed 
and required aid and attendance for all activities of daily 
living due to pain, atrophied muscles, and loss of strength 
of the limbs.  The veteran was in a state of confinement to 
her bed as a direct result of her service-connected disc 
diseases and due to the inherent character of the disease 
processes.  Although the Board recognizes that on peripheral 
examination in January 1997, the examiner stated that the 
veteran could stand and walk and turn without assistance, in 
light of the foregoing evidence, the Board finds that the 
evidence supports the veteran's claim of entitlement to aid 
and attendance benefits.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.351, 3.352.  Thus, the claim is granted.  Because 
special monthly compensation based upon a demonstrated need 
for aid and attendance constitutes a greater benefit than 
special monthly compensation based upon housebound status, an 
analysis as to whether the veteran is housebound is not 
required.

Loss of use of lower extremities

The veteran also maintains that entitlement to special 
monthly compensation is warranted because she has lost the 
use of her lower extremities as a result of her service-
connected disc disease of the complete spine.

VA law and regulation provide that loss of use of a foot, for 
the purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with a prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.  
The regulation also provides that extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken 
as loss of use of the foot involved and complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  Id.

When interpreting the foregoing, "the relevant inquiry 
concerning an SMC award is not whether amputation is 
warranted but whether the appellant has had effective 
function remaining other than that which would be equally 
well served by an amputation with use of a suitable 
prosthetic appliance.  Tucker, 11 Vet. App. at 373.  
Additionally, the Board is required to consider the impact of 
pain in making its determination, see Spurgeon, supra, and 
articulate how pain on use was factored into its decision 
making, see DeLuca, supra.  Id.

Review of the evidence in this matter establishes that 
entitlement to special monthly compensation for loss of use 
of a foot or the lower extremities is not warranted.  The 
preponderance of the evidence is against the veteran's claim.  
In this claim, the Board acknowledges that in an October 1995 
statement, AP maintains that the veteran has had bilateral 
foot drop for no less than 15 years and that on VA aid and 
attendance examination in January 1997, a deficit of balance 
and propulsion was noted.  Also, examination of the lower 
extremities disclosed painful movement and decreased 
coordination on walking with the assistance of a cane or 
walker.  It is also noted that the veteran cannot ambulate 
without the assistance of a cane, walker, or crutches, and 
that the veteran is primarily mobile through the use of an 
electric wheelchair.  

However, despite the presence of the foregoing findings, the 
record establishes that the veteran has effective function 
remaining other than that which would be equally well served 
by an amputation with use of a suitable prosthetic appliance.  
In this regard, it is noted that on aid and attendance 
examination in January 1997, the examiner also stated that 
the veteran used a cane for short distances, and on 
peripheral examination, the examiner noted that the veteran 
could stand and walk and turn without assistance.  
Additionally strength of the lower extremities was 4+/5 on 
the right and 5/5 on the left.  In addition, at VA 
examination in 1997, although the examiner acknowledged that 
the veteran arrived in a wheelchair, he also noted that with 
difficulty the veteran stood up and thereafter recalled that 
on complete examination of the right lower extremity in 1995, 
it was evident that the veteran did not have a foot drop.  In 
this case, the record is also completely devoid of any 
evidence demonstrating complete paralysis of the external 
popliteal nerve and consequent footdrop, extremely 
unfavorable ankylosis of the knee, complete ankylosis of the 
two major joints of an extremity, or shortening of either 
lower extremity.  38 C.F.R. § 4.63.  Although the record 
shows that the veteran is only able to walk for short 
distances with the use of a cane and that she primarily uses 
the an electric wheelchair, the evidence fails to show that 
the veteran has functional loss of use of any foot.  The 
preponderance of the evidence is thus against the veteran's 
claim.  Entitlement to special monthly compensation due to 
loss of use of an extremity or both lower extremities is not 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.63.

Specially adapted housing or a special home adaptation grant

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

"Preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  Id.

Loss of use of a foot or both lower extremities, for the 
purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or the knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  
38 C.F.R. §§ 3.350(a)(2), 4.63.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of this statute and regulations.  Based on the 
plain meaning of the empowering statute, 38 U.S.C.A. § 2101, 
the General Counsel held that a nonservice-connected 
disability cannot form the basis of a grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service connected disability of the types 
specified may give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOPGCPREC 24-97 
(July 3, 1997).  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department, who is the VA General Counsel.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101.  

As outlined above, a pre-requisite for an award of a 
certificate of eligibility for assistance in acquiring 
specially adapted housing is an award of compensation for 
permanent and total disability due to any of the four 
elements listed in 38 U.S.C.A. § 2101(a).  The evidence of 
record shows that although the veteran is in receipt of a 
100 percent disability rating, her particular combination of 
disabilities does not fit within the specific requirements 
set forth in 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809.  
She is not in receipt of service connection for 1) loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, as entitlement to this benefit has been denied by 
this decision, or 2) blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of 
one lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  Thus, the 
criteria for entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing are not 
met.

The Board is cognizant of the veteran's argument that she 
requires housing adaptations to allow her to get around her 
home in her wheelchair.  However, the criteria set forth for 
the award of this benefit are strictly and clearly defined.  
As explained above, she has not suffered the loss, or loss of 
use, of both lower extremities; or the loss, or loss of use 
of one lower extremity together with the loss, or loss of use 
of one upper extremity due to service-connected disability.  
Loss of balance in conjunction with use of a cane do not 
satisfy the criteria set forth above.  In the absence of the 
demonstrated presence of the disabilities defined by statute, 
the veteran remains ineligible for assistance in acquiring 
specially adapted housing. 

As set forth above, financial assistance in acquiring special 
home adaptations may be available to a veteran who does not 
qualify for specially adapted housing under the criteria 
cited above, but who is entitled to compensation for 
permanent and total disability which 1) is due to blindness 
in both eyes with 5/200 or less visual acuity or 2) includes 
the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The veteran does 
not meet the criteria for this benefit either, because she is 
not entitled to compensation for permanent and total 
disability due to blindness in both eyes.  Her total 
disability compensation results from a grant of a total 
disability rating due to unemployability resulting from 
service-connected disabilities including degenerative disc 
disease affecting her entire spine, hemorrhoids, psoriasis, 
and psoriatic arthritis affecting several joints.  
Furthermore, service connection has not been awarded for the 
anatomical loss or loss of use of both hands.  Thus, the 
criteria for entitlement to a certificate of eligibility for 
financial assistance in acquiring special home adaptations 
are not met.

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because service 
connection is in effect for PTSD only, the veteran does not 
meet the criteria for financial assistance for specially 
adapted housing or a special home adaptation grant.  The 
claims must therefore be denied because they lack entitlement 
under the law.

The law as it stands has been properly applied to the 
appellant's claim and the law dictates that she has no 
entitlement to the benefit sought.  While the Board 
sympathizes with any economic hardship this decision may 
cause to the appellant, the Board is constrained to apply the 
law as Congress has created it and cannot extend benefits out 
of sympathy for a particular claimant.  See Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992).


ORDER

An evaluation in excess of 60 percent for residuals of a 
spinal fusion of L4-S1 due to degenerative disc disease is 
denied.

An evaluation in excess of 30 percent for arthritis of the 
cervical spine is denied.

An evaluation in excess of 10 percent for arthritis of the 
thoracic spine is denied.

An evaluation of 20 percent for hemorrhoids is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.

Special monthly compensation based on the need for regular 
aid and attendance is granted.

Special monthly compensation based on loss of use of a lower 
extremity is denied.

Specially adapted housing and a special home adaptation grant 
are denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

